DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to recite that the pectin density is higher than 1% and lower than 5%; as such, claim 3 which recites a density of greater than 1% to about 5% either has a broader scope than claim 1 (as about 5% could encompass something greater 5%) or, if .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alvarez (U.S. Patent No. 4,813,942) in view of Pendharkar et al. (U.S. Patent App. No. 2006/0159733 A1), Mishra et al. (Asian J. of Pharmaceutical Research, 2012, cited in previous Office Actions) and Gerrish et al. (U.S. Patent No. 5,688,923)
Alvarez teach wound dressings designed to enhance regeneration and provide protection against pathogenic invasion that contain 5-10% of pectin and 30-60% of a highly absorptive hydrocolloid, such as sodium carboxymethylcellulose. (Abstact, col. 1, line 67 — col. 2, line 11). Alvarez teach a three-dressing combination system for treatment of wounds, but indicate that each can be used separately and in conjunction with other healing techniques. (col. 6, Il. 45-51). Alvarez does not teach the presence of collagen or gelatin, and explicitly teaches that carboxymethylcellulose is used instead of gelatin because of its superior ability to absorb exudate and uptake fluid. (Fig. 2, col. 5, Il. 20-36)
Alvarez does not teach a dry pad with a spongy-like structure; that the pad has a calcium cation and thrombin; that the pectin is low methoxyl (LM) pectin; or that the thrombin and pectin are uniformly dispersed throughout the pad.  

Mishra et al. teach that pectin based formulation for biomedical application, such as wound dressing, has the benefit of being easily tailorable in gels, films, scaffolds, or micro-or nano-particles. (Title, pg. 3, 2% col., 1% partial para.; pg. 5, "Conclusion and Future Prospects"). Mishra et al. teach that pectin used in these applications either has a low degree of methylation or a high degree of methylation; if low methylated ("low methoxyl") pectin is used, a multivalent ion, such as calcium, is required for gelation of the pectin, (p. 1, "Introduction").
Gerrish et al. teach LM pectin fibers, in combination with a divalent cation, that can be used in wound dressings and that the wound dressing can have medication impregnated in them. (col.6, Il. 13-15; 25-26). Gerrish et al. indicate that within the art, LM pectin is typically defined as that with a DE of less than 50%. (col. 3, Il. 26-27). Gerrish et al. teach that
LM pectins react with calcium cations to complete the pectin fiber formation process (col. 5, Il. 31-32). In Example 1, Gerrish et al. teach an amidated pectin fiber product that has 30% calcium chloride, and 2% LM pectin (w/v). This example has a 29% DE and a DA of 17.8%, both of which are within applicants’ scope of low methoxyl pectin (see specification, p. 13, Il. 6-7). The pectin fibers are dried overnight under vacuum, (col. 6, Il. 36-46, 58) and have high 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the product taught by Alvarez to have added thrombin, changed the form to lyophilized, and to have used LM pectin at something slightly less than 5% and a divalent cation (necessary for gelation of the LM pectin) thereby producing a dry pad where the thrombin and pectin and mixed and uniformly distributed throughout the pad because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Providing a lyophilized, modified version of the dressing taught by Alvarez which incorporates thrombin would have been obvious because both Alvarez and Pendharkar et al. teach pectin and carboxymethylcellulose and Pendharkar et al. teach that the addition of thrombin produces a faster-acting hemostatic dressing and is accomplished by adding a solution with thrombin and then lyophilizing the dressing to retain thrombin’s therapeutic value. Incorporating LM pectin and a divalent cation in the hemostatic dressing taught by Alvaraez would have led to predictable results with a reasonable expectation of success because Mishra et al. teach that LM pectin is one of only two types of pectin; that a multivalent ion is necessary for gelation when using LM pectin and Gerrish et al. teach that LM pectin (+ a divalent cation) is the preferred pectin for wound dressings, as it has increased softness and decreased brittleness compared to non-LM pectin, (col. 2, Il. 30-43).
With respect to claims 3, 5 and 6, Gerrish et al. teach 2% (Example 1) and 3% (Example 2) (w/v) pectin is within the range of each of dependent claims. Specifically with respect to claim 6, both the 2% and 3% examples taught by Gerrish et al. are within the range of the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05.1.
Response to Arguments
Applicant's arguments filed Oct. 7, 2021 have been fully considered but they are not persuasive. 
Applicants assert that Alvarez et al. does not teach or provide the motivation to arrive at a dry spongy-like pad including higher than 1% and lower than 5% (w/v) LM pectin that is hemostatic, as Alvarez et al. teach three dressing combinations, none of which specifically have hemostatic action and would not motivate a person of ordinary skill to combine their pad with thrombin.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Alvarez et al. teach wound dressings having 5% pectin.  Gerrish teach LM pectin fibers (but not non-fibrous pectin) having 3% pectin.  That each of these references teaches the presence of pectin in a wound dressing 
Applicants assert that Penharkar et al. disclose wound dressings where pectin is one of many polysaccharides that can be chosen, and that it is only after the formation of the dressing that thrombin is added and conjugated to the dressing.  As such, Penharkar et al. does not provide motivation for using a non-covalent bond for the thrombin; whereas applicants have surprisingly found that thrombin mixed with pectin in the pad (not soaked and conjugated) is not rinsed away.  
This is not found persuasive because teachings from the other references, such as Alvarez et al. and Mishra et al.  would have motivated the selection of pectin – again, it is the combination of what the references teach that render the claims obvious.  As for the argument that Penharkar et al. only teaches covalently bound thrombin and applicants have surprisingly found that this is not required, applicants have not claimed a product where the thrombin is not covalently bound to pad; rather have added a limitation that the thrombin and pectin are mixed and uniformly dispersed throughout the dry pad.  This limitation is not being viewed as a “product by process” limitation, as it does not recite clear steps for a process that must be undertaken; rather, it is interpreted as the final product requiring that pectin and thrombin are “mixed and uniformly dispersed throughout the dry pad”.  Even if the teachings of Penharkar et al. require a covalently bound thrombin, they still teach a dry pad that has thrombin “mixed and uniformly dispersed thoughout” and several of the references teach a specific percentage 
In response to applicant's argument that the dressings taught by Alvarez et al. or Mishra are not intended to be applied to a bleeding site, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The combination of the prior art structure taught by the references produces a structure that is capable of performing this function.  Once the thrombin is incorporated, the dressing performs hemostasis; the combination of the references teaches this.  The Mishra reference, a general review of the usefulness of pectin in a variety of applications, teaches that pectin is use for biomedical applications, such as wound dressing, and has the benefit of being easily tailorable in gels, films, scaffolds and other forms.  That pectin is known as such does suggest to the person of ordinary skill that these references can be combined to produce the claimed product with a reasonable expectation of success.  The “surprising” findings applicants point to in Examples 3 and 4 would need to be claimed (e.g. non-covalently bound thrombin) for this to be assessed as unexpected results that would rebut the prima facie case of obviousness.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.